DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 06/02/2021, with respect to claims 1-6 and canceled claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in addendum to the indication of allowable subject matter in the Office Action dated 03/02/2021, additional prior art reference US PGPub 2014/0062418 discloses a battery module that delivers an expansive force to the exterior upon swelling in order to separate a busbar 13 connection [Abstract, 0029, Figures 1 and 3]. However, the expansive force is delivered to endplates of the battery module as opposed to a bulge in each battery cell to push up the bus bar as required by the claims. Additionally, the reference uses an opening 11a in front of the busbar configuration [0031, Figures 1 and 3] and therefore does not suggest an insulating plate disposed between the sealing plate and the bus bar as additionally required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725